Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Amim Johnson, Jr., is suspended from the practice of law for six months, with the suspension entirely stayed and respondent placed on probation for two years subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances or illegal drags. b. Respondent shall continue in his course of treatment with the multidisciplinary treatment team at the CORE Center. c. Respondent shall continue his participation in the outpatient chemical dependence program at Haymarket House for eight months. d. Respondent shall attend 12-step meetings at a frequency determined by his outpatient chemical dependency treatment team and secure a sponsor with whom he will maintain regular contact. Respondent shall request that the sponsor communicate with the Administrator in writing every three months regarding respondent’s participation and progress, and report any lapses in sobriety or usage of controlled substances to the Administrator within 72 hours of his knowledge of that usage. e. Respondent shall, after completing the outpatient chemical dependence program, participate in an aftercare/relapse prevention group and attend a Caduceus group for at least one year. f. Respondent shall, upon request by the Administrator, submit to random substance testing within eight hours of receiving notice by the Administrator that he shall submit to the testing, the cost of which shall be paid by respondent and the results of which will be reported to the Administrator. g. Within the first month of probation, respondent shall enroll in a law office management program sponsored by or through the Cook County, Chicago, or other bar association and shall, upon enrollment, notify the Administrator, in writing, of the name of the attorney with whom respondent is assigned to work. Respondent shall successfully complete the law office management program at least 30 days prior to the end of the probation term. Through respondent’s participation in the law office management program, respondent shall establish and utilize the following: 1. A system for maintaining records as required by Supreme Court Rule 769; 2. A diary and docketing system in accordance with the requirements established by the law office management program, including a mechanism by which approaching filing dates are noted; 3. A system by which telephone messages are recorded and telephone calls are returned in a timely manner; 4. A system by which written requests by clients for the status of their legal matters are responded to, either orally or in writing, in a timely manner; 5. A system by which clients are provided with itemized, quarterly billing statements setting forth the services performed by respondent, the date upon which each service was performed, the time spent by respondent on each service, and the amount to be charged to the client; and 6. Respondent shall authorize the attorney assigned to work with him in the law office management program to: i. Disclose to the Administrator on a quarterly basis, by way of signed reports, information pertaining to the nature of respondent’s compliance with the law office management program and the above-described conditions; ii. Promptly report to the Administrator respondent’s failure to comply with any part of the above-described conditions; and iii. Respond to any inquiries by the Administrator regarding his compliance with the above-described conditions. h. Respondent shall successfully complete the course conducted by the Illinois Professional Responsibility Institute prior to the completion of probation. i. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation. j. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct. k. Respondent shall reimburse the Commission the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation. l. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The six-month suspension shall commence from the date of the determination that any term of probation has been violated. Respondent Amim Johnson, Jr., shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.